DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VELCRO (twice in paragraph 32), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-6, 8 and 9 are objected to because of the following informalities:  
Claim 1, “a. A plurality of tiers” should be changed to --a. a plurality of tiers--.
Claim 1, “b. A plurality of telescoping posts” should be changed to --b. a plurality of telescoping posts--.

Claim 1, “an upper end configured” should be changed to --the upper end configured--.
Claim 1, “c. Wherein the tiers and posts” should be changed to --c. wherein the tiers and posts--.
Claim 1, “at least one of the plurality of tier perimeter sleeves” should be changed to --at least one of the plurality of perimeter sleeves--.
Claim 1, “d. Wherein one tier” should be changed to --d. wherein one tier--.
Claims 2-5, 8 and 9, line 1, “A convertible hammock-shade tent” should be changed to --The convertible hammock-shade tent--.
Claim 2, “b. Wherein the plurality of posts” should be changed to --wherein the plurality of posts--.
Claim 2 should end in a period, not a semicolon.
Claim 3, lines 3-4, “such post” should be changed to --said first--.
Claim 4, “such panel end” should be changed to --said panel end--.
Claim 5, line 5, “such panel end” should be changed to --said panel end--.
Claim 6, “a. A plurality of tiers” should be changed to --a. a plurality of tiers--.
Claim 6, “b. A plurality of telescoping posts” should be changed to --b. a plurality of telescoping posts--.
Claim 6, “wherein each (i) is attachable” should be changed to --wherein (i) each is attachable--.

Claim 6, “d. Wherein one tier” should be changed to --d. wherein one tier--.
Claim 8, “the such post” should be changed to --the post-- or --said post--.
Claim 9, “one or more erecting structures wherein the bottom end of at least one of the posts is secured to the ground and the upper end of the at least one post each post second segment is attached to the panel” is awkwardly worded and should be changed. 
Claim 9, “such panel end” should be changed to --said panel end-- (both instances).
Claim 9, “the at least one” should be changed to --the at least one post--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “one or more erecting structures is comprised of the plurality of telescoping posts”.  It is unclear if the “one or more erecting structures” is the same as one of the two erecting structures previously recited in claim 1 (“a first erecting structure” and/or “a second erecting structure” recited in limitation “d” of claim 1).  For examination purposes, “one or more erecting structures” is assumed to be either one of or both of the first erecting structure and the second erecting structure.  Clarification is required.
Claim 4 recites “the upper end of each is attached to a panel end”.  It is unclear if this panel end is the same as one of the two panel ends previously recited in claim 1 (“a panel first end” and/or “a panel second end” recited in limitation “d” of claim 1).  For examination purposes, “a panel end” is assumed to be either one of the first panel end and the second panel end.  Clarification is required.
Claim 4 recites “a panel perimeter sleeve proximal to such panel end”.  It is unclear if this is the same/one of the perimeters sleeves as recited previously in claim 1 (“a plurality of perimeter sleeves” recited in limitation “a” of claim 1).  For examination purposes, they are assumed to the same perimeter sleeves.  Clarification is required.

Claim 6 recites “(ii) one or more panel perimeter apertures and one or more panel perimeter sleeves is proximal each panel end”.  It is unclear if these are the same apertures and perimeters sleeves as recited previously the claim (a “plurality of apertures” and “a plurality of perimeter sleeves”, respectively recited in limitation “a”).  For examination purposes, they are assumed to the same apertures and perimeter sleeves.  Clarification is required.
Claim 9 recites “one or more erecting structures is comprised of the plurality of telescoping posts”.  It is unclear if the “one or more erecting structures” is the same as one of the two erecting structures previously recited in claim 6 (“a first erecting structure” and/or “a second erecting structure” recited in limitation “d” of claim 6).  For examination purposes, “one or more erecting structures” is assumed to be either one of or both of the first erecting structure and the second erecting structure.  Clarification is required.
Claim 9 recites “attached to a panel end”.  It is unclear if this panel end is the same as one of the two panel ends previously recited in claim 6 (“a panel first end” and/or “a panel second end” recited in limitation “d” of claim 6).  For examination purposes, “a panel end” is assumed to be either one of the first panel end and the second panel end.  Clarification is required.


Claim 9 recites “a panel perimeter sleeve proximal to such panel end”.  It is unclear if this is the same/one of the perimeters sleeves as recited previously in claim 6 (“a plurality of perimeter sleeves” recited in limitation “a” of claim 6).  For examination purposes, they are assumed to the same perimeter sleeves.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,655,357 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same elements, such as a plurality of tiers, a plurality of posts, a bendable member, and a second tier support system, which all make up a device that can be used in either a tent configuration or a hammock configuration.  Regarding claim . 

Allowable Subject Matter
Claims 1-6, 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and upon filing of a proper terminal disclaimer to over the double patenting rejection).
The following is a statement of reasons for the indication of allowable subject matter:  
Coindre (Fr-1,066,439) discloses a shade tent comprising: 
a.    a tier (Y) comprising a plurality of perimeter sleeves (into which members comprised of N, O, P are received);
b.    a plurality of telescoping posts (comprised of a-f, G, H, i; FIG. 1) wherein each (i) is attachable to the tier by an attachment device (loop i) and (ii) each with an upper and a lower end (upper end near I and lower end near f), the lower end configured for securing the post to the ground (via inserting f into the ground) and the upper end configured for attaching the post to the tier (via loop I and elements comprised of N, O, P);
c.    wherein the tier and posts can be configured for use as a shade tent wherein the tier comprises a shade tent canopy positioned above the bottom of the tent and wherein (i) a bendable member (comprised of N, O, P) is inserted into at least one of 
Coindre lacks a plurality of tiers, specifically a first tier having a plurality of apertures that is used as a shade tent floor and attached to the plurality of posts.  Coindre further lacks the second tier (Y) as having a plurality of apertures.  Coindre does not teach the device to be able to be configured into a hammock wherein the tier comprises a hammock panel having a first panel end and a second panel end, wherein the first panel end is attached to a first erecting structure and the second panel end is attached to a second erecting structure and one or more panel perimeter apertures and one of more panel perimeter sleeves being proximal each panel end.  It would not have been obvious to include all of these features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636